The evidence that it is not uncommon for such a blast to throw the fuse as far as this one was thrown, or for the fuse to contain fire, and that it sometimes contains fire enough to ignite inflammable materials, warrants the finding that the defendants ought to have known that if they exploded the blast at the time and in the way they did they might set the mill on fire. Therefore, the question whether they were in fault depends upon whether the ordinary man would have exploded such a blast, in such a place, in such a way, on such a day, without doing anything whatever to protect the plaintiff's buildings; and that was for the jury.
Exceptions overruled.
All concurred. *Page 603